DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 10/26/2021 (“Amendment”). Claims 1, 2, 5-9, 12-16, and 19-26 are currently under consideration. The Office acknowledges the amendments to claims 1, 2, 8, 9, 15, 16, 19, and 20, as well as the cancellation of claims 3, 4, 10, 11, 17, and 18 and the addition of new claims 21-26. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest determining respiration rate by receiving sensor data in response to an electronic device being placed next to a chest or abdomen of a subject, determining context information comprising a suitability of an orientation of the electronic device by applying a first learnt model to the sensor data, selecting a set of the sensor data associated with respiratory activity of the subject based on the context information, and selecting and applying an algorithm for determining respiration rate by applying a second learnt model to the context information and the selected set of sensor data, and then updating the second learnt model, as claimed, in combination with all other recited limitations.
	The rejections under 35 USC 101 are withdrawn because the updating of the second learnt model is considered to be machine learning and therefore too complex to be practically performed in the human mind.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791